Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-24 are pending for examinations. Claims 1-8 have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2018, 01/30/2020, 03/16/2020, 01/28/2022, and 03/24/2022 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 9-16 are directed to a method, and claims 17-24 are directed toward a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 9
A method of operating a walker capable of determining use 20intent, the method comprising: 
preprocessing the training sense values (This step appears to be directed to a
mental step and mathematical calculation.);  
predicting intent on moving direction according to measured sense values of the pressure sensors of the handle based on the machine-learning model (This step appears to be directed to predicting and is understood to be a mental process and mathematical calculation.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 9
collecting training sense values of a plurality of pressure sensors of a handle of the walker according to moving directions of the handle (This step is understood to be extra-solution activity.); 
performing machine-learning modeling on the preprocessed training sense values to obtain a machine-learning model (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.);

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 9 
collecting training sense values of a plurality of pressure sensors of a handle of the walker according to moving directions of the handle (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
performing machine-learning modeling on the preprocessed training sense values to obtain a machine-learning model (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h))

Step 2A, Prong 1

Regarding Claim 17
A method of operating a walker capable of determining use intent, the method comprising:  
predicting intent on moving direction according to measured 20sense values of the pressure sensors of the handle based on the machine-learning model (This step appears to be directed to predicting and is understood to be a mental process and mathematical calculation.).

Step 2A, Prong 2

Regarding Claim 17
training sense values collected from a plurality of pressure sensors of a handle of the walker (This step is understood to be extra-solution activity.).
providing a machine-learning model that is obtained by performing machine-learning modeling on training sense values collected from a plurality of pressure sensors of a handle of the walker (Generally linking the use of the judicial exception to a particular technological environment or field of use.)

Step 2B

Regarding Claim 17
training sense values collected from a plurality of pressure sensors of a handle of the walker (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).
15providing a machine-learning model that is obtained by performing machine-learning modeling on training sense values collected from a plurality of pressure sensors of a handle of the walker (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).);  

Step 2A, Prong 1 Dependent Claims

Regarding Claim 12
wherein the step of preprocessing the training sense values comprises: normalizing the training sense values according to mean and 15standard deviation of the training sense values (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 13
wherein the step of preprocessing the training sense values comprises: correspondingly labeling the training sense values according 20to moving directions of the handle (This step appears to be directed to a mental step.).

Regarding Claim 14
wherein the step of preprocessing the training sense values comprises: reducing a dimension of the training sense values by using 25dimension reducing technique (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 15
wherein the step of machine-learning modeling comprises: performing machine learning by using logistic modeling algorithm (This step appears to be directed to a mathematical calculation.).

Regarding Claim 16
wherein the machine-earning model comprises: at least one logistic unit used as a neuron in an artificial neural network, the logistic unit including an activate function 10that outputs a linear combination of the training sense values and weights (This step appears to be directed to a mathematical calculation.).

Regarding Claim 19
wherein the step of predicting the 19WN9099P intent on moving comprises: normalizing the measured sense values according to mean and standard deviation of the measured sense values (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 20
wherein the machine-earning model comprises: at least one logistic unit used as a neuron in an artificial neural network, the logistic unit including an activate function that outputs a linear combination of the measured sense values 10and weights (This step appears to be directed to a mathematical calculation.).

Regarding Claim 21
wherein the step of predicting the intent on moving direction comprises: obtaining the linear combination of the measured sense 15values and the weights (This step appears to be directed to a mental step and mathematical calculation.); applying a value of the linear combination to the logistic unit to determine whether the logistic unit is activated (This step appears to be directed to a mental step and mathematical calculation.); and generating a probability of the intent on moving direction according to a result of the logistic unit (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 22
wherein the step of generating the probability comprises: generating the probability of the intent on moving direction by using one-vs-rest (OVR) technique (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 23
wherein the step of generating the 20WN9099P probability comprises: generating the probability of the intent on moving direction by using multinomial technique (This step appears to be directed to a mental step and mathematical calculation.).

Regarding Claim 24
wherein the step of generating the probability comprises: adopting L2 regularization technique to prevent overfitting issue (This step appears to be directed to a mental step and mathematical calculation.).

Step 2A, Prong 2 Dependent Claims

	Regarding Claim 10 and 18
	wherein the pressure sensor comprises a single-axis force sensor (This is understood to be additional information.).

	Regarding Claim 11
collecting testing sense values of the plurality of pressure 10sensors according to moving directions of the handle (This step is understood to be extra-solution activity.).

Step 2B Dependent Claims 

Regarding Claim 10 and 18
	wherein the pressure sensor comprises a single-axis force sensor (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

	Regarding Claim 11
collecting testing sense values of the plurality of pressure 10sensors according to moving directions of the handle (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. ("A User’s Intention Detection Method for Smart Walker", hereinafter "Cheng").

Regarding Claim 9
Cheng discloses: A method of operating a walker capable of determining use 20intent, the method comprising: 
collecting training sense values of a plurality of pressure sensors of a handle of the walker according to moving directions of the handle ([Page 37 Section V. EXPERIMENTS AND RESULTS first para] “For the purpose of classifier training, it needs to collect training samples firstly. We record the value of pressure sensor when multiple seniors and laboratory members use the smart walker, including the actions of walking forward and staying. It also collects the pressure sensor data when the walker is idle.” [Page 35 Section I. INTRODUCTION right col first para and Fig 4] “We install 3 pressure sensors on the left/right handles of the smart walker,”); 
preprocessing the training sense values ([Page 37 Section V. EXPERIMENTS AND RESULTS first para] “Moreover, the labels are marked manually based on the walking or staying intention. A total of 600 input vectors are collected, each of which includes 6 normalized pressure sensor values and 1 value of classification label.” Examiner reads normalizing the sensor values as preprocessing.);  
25performing machine-learning modeling on the preprocessed training sense values to obtain a machine-learning model ([Page 37 Section V. EXPERIMENTS AND RESULTS first para] “Next we conduct training and testing for the AdaBoost classifier by using 2-folds means. The number of weak classifiers is set as 20. Figure 6 and Figure 7 show the results of two experiments.” Examiner reads the adaboost classifier as the machine learning model obtaining from the training and testing steps. On page 37 section IV ADABoost Classifier, Cheng describes the steps of Adaboost, step 4 describes preprocessing training values and step 6 discloses obtaining a strong classifier (i.e. machine learning model).); and  17WN9099P 
predicting intent on moving direction according to measured sense values of the pressure sensors of the handle based on the machine-learning model ([Page 38 Scion VI. Conclusion] “In this paper, we use the pressure sensor and the AdaBoost classifier to finish the user’s intention detection, and conduct practical test on the smart walker developed previously.” Examiner reads the AdaBoost classifier as predicting intent (i.e. user intention detection).).

Regarding claim 17
Cheng discloses: A method of operating a walker capable of determining use intent, the method comprising:  
15providing a machine-learning model that is obtained by performing machine-learning modeling on training sense values collected from a plurality of pressure sensors of a handle of the walker ([Page 37 Section V. EXPERIMENTS AND RESULTS first para] “For the purpose of classifier training, it needs to collect training samples firstly. We record the value of pressure sensor when multiple seniors and laboratory members use the smart walker, including the actions of walking forward and staying. It also collects the pressure sensor data when the walker is idle.” [Page 35 Section I. INTRODUCTION right col first para and Fig 4] “We install 3 pressure sensors on the left/right handles of the smart walker,” On page 37 section IV ADABoost Classifier, Cheng describes the steps of Adaboost, step 4 describes preprocessing training values and step 6 discloses obtaining a strong classifier (i.e. machine learning model).); and 
predicting intent on moving direction according to measured 20sense values of the pressure sensors of the handle based on the machine-learning model ([Page 38 Scion VI. Conclusion] “In this paper, we use the pressure sensor and the AdaBoost classifier to finish the user’s intention detection, and conduct practical test on the smart walker developed previously.” Examiner reads the AdaBoost classifier as predicting intent (i.e. user intention detection).).

Regarding Claim 10
Cheng discloses: The method of claim 9, wherein the pressure sensor comprises a single-axis force sensor ([Page 37 Section III and Fig 4] “Figure 4 is the pressure sensor installation diagram. On the upper right of the figure, it shows Flexiforce pressure sensor and signal amplification module. Figure 5 shows the force application and output voltage characteristic curve of pressure sensor extraction module. It can be found that the characteristic curve is quite similar to the linear output.” Examiner reads the sensor on the handle as single axis.).  

Regarding Claim 11
Cheng discloses: The method of claim 9, further comprising: collecting testing sense values of the plurality of pressure 10sensors according to moving directions of the handle ([Page 38 left Col second para and page 37 step 2] “Table 1 is the results of the first 5 optimal weak classifiers. Each column in the table represents a parameter of weak classifier, including weight, threshold, corresponding dimension and direction (polarity). Wherein, the first weak classifier is corresponding to the pressure sensor 5. As shown in Figure 4, the pressure sensor is installed in the position of the right palm, where the right-handed users apply force the most obviously. Therefore, the optimal weak classifiers can indeed validate the hypothesis.”).

Regarding claim 12
Cheng discloses: The method of claim 9, wherein the step of preprocessing the training sense values comprises: normalizing the training sense values according to mean and 15standard deviation of the training sense values ([Page 37 Section V. Experiments and Results] “A total of 600 input vectors are collected, each of which includes 6 normalized pressure sensor values and 1 value of classification label. Next we conduct training and testing for the AdaBoost classifier by using 2-folds means. The number of weak classifiers is set as 20.”).

Regarding Claim 13
Cheng discloses: The method of claim 9, wherein the step of preprocessing the training sense values comprises: correspondingly labeling the training sense values according 20to moving directions of the handle ([Page 37 Section V. Experiments and Results] “We record the value of pressure sensor when multiple seniors and laboratory members use the smart walker, including the actions of walking forward and staying. It also collects the pressure sensor data when the walker is idle. Moreover, the labels are marked manually based on the walking or staying intention.”).

Regarding Claim 15
Cheng discloses: The method of claim 9, wherein the step of machine-learning modeling comprises: performing machine learning by using logistic modeling algorithm ([Page 37 and Section IV. ADABOOST CLASSIFIER] “After the system obtains the input signal, it uses the classifier for judgment. The classifiers can be commonly classified into decision tree, neural networks… Finally, all weak classifiers are integrated to determine the overall classification result. The training steps of AdaBoost classifier are listed as below: …” Examiner reads adaboost or neural networks as logistic models.).

Regarding Claim 18
           Cheng discloses: The method of claim 17, wherein the pressure sensor comprises a single-axis force sensor ([Page 37 Section III and Fig 4] “Figure 4 is the pressure sensor installation diagram. On the upper right of the figure, it shows Flexiforce pressure sensor and signal amplification module. Figure 5 shows the force application and output voltage characteristic curve of pressure sensor extraction module. It can be found that the characteristic curve is quite similar to the linear output.” Examiner reads the sensor on the handle as single axis.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14, 16, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. ("A User’s Intention Detection Method for Smart Walker", hereinafter "Cheng") in view of Huang et al. ("Human Intention Recognition for Robot Walking Helper Using ANFIS ", hereinafter "Huang").

Regarding Claim 14
Cheng discloses: The method of claim 9, 
Cheng does not explicitly disclose: wherein the step of preprocessing the training sense values comprises: reducing a dimension of the training sense values by using 25dimension reducing technique.
However, Huang discloses in the same field of endeavor: wherein the step of preprocessing the training sense values comprises: reducing a dimension of the training sense values by using 25dimension reducing technique ([Page 313 left col first para lines 1-15] “PCA is a statistical method used to simplify the variables and find the eigenvectors. First, we let X, the value measured by the force sensor, be  X = [x1 x2 … xn]^T where n is the number of intention. We use PCA to find the five intention eigenvectors, listed in Table 2. The desired eigenvector α needs to satisfy Eq.(9):” Examiner reads principal components analysis (PCA) as a dimension reducing technique.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for User Intention detection for smart walker taught by Cheng with method for intention recognition using ANFIS taught by Huang. Doing so can implement a e Adaptive Neural Fuzzy Inference Systems (ANFIS) (Abstract, Huang).

Regarding Claim 16
          Cheng in view of Huang discloses: The method of claim 9, 10wherein the machine-earning model comprises: at least one logistic unit used as a neuron in an artificial neural network  ([Page 313 right col and Fig 4] Huang, Figure 4 discloses ANFIS structure with neurons at each layer. Fig 4 also discloses weights “w1” and “w2” and is an artificial neural network.), the logistic unit including an activate function 10that outputs a linear combination of the training sense values and weights ([Page 313 right col and Fig 4] Huang, The output layers of the neural network discloses an activation function f that’s a linear combination of all the layers.).

Regarding Claim 20
           Cheng in view of Huang discloses: The method of claim 17, wherein the machine-earning model comprises: at least one logistic unit used as a neuron in an artificial neural network ([Page 313 right col and Fig 4] Huang, Figure 4 discloses ANFIS structure with neurons at each layer. Fig 4 also discloses weights “w1” and “w2” and is an artificial neural network.), the logistic unit including an activate function that outputs a linear combination of the measured sense values 10and weights ([Page 313 right col and Fig 4] Huang, The output layers of the neural network discloses an activation function f that’s a linear combination of all the layers.).

Regarding Claim 21
Cheng in view of Huang discloses: The method of claim 20, wherein the step of predicting the intent on moving direction comprises: obtaining the linear combination of the measured sense 15values and the weights ([Page 313 right col and Fig 4] Huang, Figure 4 discloses weights W1 and the linear combination of the neural network.); applying a value of the linear combination to the logistic unit to determine whether the logistic unit is activated ([Page 313 right col and Fig 4] Huang, The output layers of the neural network discloses an activation function f); and generating a probability of the intent on moving direction according to a result of the logistic unit ([Page 313 right col Fig 4] Huang “Layer 5: Output layer, this layer is the defuzzification layer. It infers each fuzzy rule for the final output.” [Page 312 right col 2nd para and Table 2] “we design a fuzzy controller, as a mediator, to classify the user intention detected by the force sensors.”).

Regarding Claim 23
Cheng is view of Huang discloses: The method of claim 21, wherein the step of generating the 20WN9099P probability comprises: generating the probability of the intent on moving direction by using multinomial technique ([Page 313 left Col], Huang “where n is the number of intention. We use PCA to find the five intention eigenvectors, listed in Table 2. The desired eigen vector͉ needs to satisfy Eq.(9): where ͂ is the covariance matrix of X, λMax the maximum eigenvalue of Σ the eigenvector of α Max satisfying Eq.(9).” Examiner reads the covariance as a multinomial technique.).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. ("A User’s Intention Detection Method for Smart Walker", hereinafter "Cheng") in view of Agarwal et al. (US 20180306609, hereinafter "Agarwal").

Regarding Claim 19
           Cheng discloses: The method of claim 17, 
           Cheng does not explicitly disclose: wherein the step of predicting the 19WN9099P intent on moving comprises: normalizing the measured sense values according to mean and standard deviation of the measured sense values. 
            However, Agarwal discloses in the same field of endeavor: wherein the step of predicting the 19WN9099P intent on moving comprises: normalizing the measured sense values according to mean and standard deviation of the measured sense values [Para 0049 and Para 0055] “In one aspect, the activation group module determines whether a given sensor 110 has been activated by utilizing an adaptive background model for each sensor channel (e.g., rolling mean and standard deviation). In various aspects, all received data streams can be compared against the background profile using, e.g., a normalized Euclidean distance metric.” Examine reads the training process for said machine learning model as normalizing with a mean and standered deviation of sensor data.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for User Intention detection for smart walker taught by Cheng with method for featurizing sensor data taught by Agrawal. Doing so can calculating various statistical features (Para 0043, Agrawal).

Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. ("A User’s Intention Detection Method for Smart Walker", hereinafter "Cheng") in view of Huang et al. ("Human Intention Recognition for Robot Walking Helper Using ANFIS ", hereinafter "Huang") and Jin et al. ("Tackling Management Problems in Large-Scale Operational Networks via Statistical Learning”, hereinafter "Jin").

Regarding Claim 22
Cheng is view of Huang discloses: The method of claim 21, 
Cheng is view of Huang does not explicitly disclose: wherein the step of generating the probability comprises: generating the probability of the intent on moving direction by using one-vs-rest (OVR) technique.
However, Jin discloses in the same field of endeavor: wherein the step of generating the probability comprises: generating the probability of the intent on moving direction by using one-vs-rest (OVR) technique ([Page 27 second para]“Zooming into one of the m multi-class classifiers, we show the architecture for the second level modularization in Fig. 3.1[b]: this divides each k-class classifier into k binary classifiers, i.e., each binary classifier is a one-vs-rest classifier that separates examples belonging to the associated broad traffic class from all others”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for User Intention detection for smart walker taught by Cheng with method for intention recognition using ANFIS taught by Huang with the statistic learning method taught by Jin. Doing so can implement one-vs-rest techniques (page 27, Jin).

Regarding Claim 24
Cheng is view of Huang and Jin discloses: The method of claim 21, wherein the step of generating the probability comprises: adopting L2 regularization technique to prevent overfitting issue ([Page 15 first para] Jin “Both Adaboost and L1-regularized L1-Maxent can be contrasted with algorithms that minimize the Euclidean (L2) norm of the weight vector,..”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss et al. ("A Robust, Real-time Ground Change Detector for a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/           Examiner, Art Unit 2127                                                                                                                                                                                             

/ABDULLAH AL KAWSAR/           Supervisory Patent Examiner, Art Unit 2127